Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 1 of 53




        EXHIBIT A
Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 2 of 53
Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 3 of 53
Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 4 of 53
Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 5 of 53
Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 6 of 53
Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 7 of 53
Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 8 of 53
Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 9 of 53
Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 10 of 53
Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 11 of 53
Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 12 of 53
Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 13 of 53
Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 14 of 53
Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 15 of 53
Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 16 of 53
Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 17 of 53
Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 18 of 53
Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 19 of 53
Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 20 of 53
Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 21 of 53
Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 22 of 53
Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 23 of 53
Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 24 of 53
Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 25 of 53
Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 26 of 53
Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 27 of 53
Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 28 of 53
Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 29 of 53
Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 30 of 53
Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 31 of 53
Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 32 of 53
Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 33 of 53
Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 34 of 53
Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 35 of 53
Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 36 of 53
Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 37 of 53
Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 38 of 53
Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 39 of 53
Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 40 of 53
Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 41 of 53
Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 42 of 53
Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 43 of 53
Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 44 of 53
                Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 45 of 53



 1   Mark Owens Jordan
     dba: Jordan & Associates
 2
     dba: RE/MAX Preferred Properties
 3   BRE 00676018
     2830 Lone Tree Way
 4   Antioch, CA 94509
     Tel: (925)757-8080
 5
     Fax: (925)757-8582
 6
     Pro Per
 7
                           SUPERIOR COURT OF THE STATE OF CALIFORNIA
 8

 9                                     COUNTY OF CONTRA COSTA

10   MARK OWENS JORDAN, AN INDIVIDUAL Case No.: MSC20-00976
11                    Plaintiff,
12
     vs.                                                 EX-PARTE MOTION FOR ORDER OF
                                                         TEMPORARY INJUNCTION ENJOING
13                                                       URGENCY ORDINANCE NO. 2182-C-S
     CITY OF ANTIOCH, A GENERAL LAW
14   CITY IN THE STATE OF CALIFORNIA                     ISSUED BY THE CITY OF ANTIOCH

15                    Defendant
16

17
                      Mark Owens Jordan (“Plaintiff”) declares as follows:
18

19
                                             I. INTRODUCTION

20                    1. I believe in the “Rule of Law”. I believe in the “Social Contract”. I believe in
21   the Constitution of the United States of America. And, I believe in the Constitution of the State
22
     of California.
23
                                             II. BACKGROUND
24

25
                      2. Currently there exists within the world, including the United States of America,

26   a virus pandemic. There existed within the State of California and County of Contra Costa, a
27   health directive to shelter in place. On March 16, 2020, Governor, Gavin Newsom issued
28   EX-PARTE MOTION FOR ORDER OF TEMPORARY INJUNCTION ENJOING URGENCY ORDINANCE NO.
     2182-C-S ISSUED BY THE CITY OF ANTIOCH - 1
                 Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 46 of 53



 1   Executive Order N-28-20 (EXHIBIT I) to halt evictions, slow foreclosures and protect against
 2
     utility shut offs.
 3
                      3. On March 31, 2020 the City Council of the City of Antioch, California passed
 4
     an Urgency Ordinance; No. 2182-C-S. A Moratorium on Temporary Evictions for real property
 5

 6   was the initial hearing title. As part of this Urgency Ordinance the Council of the City of

 7   Antioch included a modification to Section 3.F, WITHOUT NOTICE. This modification
 8
     included a 90-day grace period per month of rental payment arrears after expiration or other
 9
     termination of the ordinance.
10
                      4. The population of the City of Antioch is approximately 112,000. There are
11

12   approximately 30,000 residential units in the City of Antioch and there are an unknown number

13   of commercial units. Based on United States Census figures from 2010 there are approximately
14
     12,000 residential rental units. There are an unknown number of commercial rental units. The
15
     Urgency Ordinance will cause confusion and adverse results between landlords and tenants.
16
                      5. Making of the Order will prevent immediate and irreparable harm to both
17

18   landlords and tenants.

19                    6. Plaintiff alleges that Urgency Ordinance No. 2182-C-S is in violation of the
20
     United States Constitution, Articles 5 and 14.
21
                      7. Plaintiff alleges that Urgency Ordinance No. 2182-C-S is in violation of the
22
     State of California Constitution, including but not limited to Article 1, Section 9.
23

24                    8. Plaintiff alleges that Urgency Ordinance No. 2182-C-S exceeds the authority

25   of the Municipality and that Defendant holds no capacity to enact an ordinance that interferes in
26
     private contracts.
27

28   EX-PARTE MOTION FOR ORDER OF TEMPORARY INJUNCTION ENJOING URGENCY ORDINANCE NO.
     2182-C-S ISSUED BY THE CITY OF ANTIOCH - 2
                 Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 47 of 53



 1                  9. Plaintiff alleges that in adoption of the Urgency Ordinance No. 2182-C-S the
 2
     City Council members violated their oath of office and committed a criminal act.
 3
                    10. On June 23, 2020 the City Council held a regularly scheduled meeting for the
 4
     City of Antioch. As part of that meeting was Agenda Item 9 (EXHIBIT II) a new Urgency
 5

 6   Ordinance “Sunsetting” the Urgency Ordinance No. 2182-C. Plaintiff is informed and believes

 7   that instead of enacting the “Sunsetting” the City Council extended Urgency Ordinance No.
 8
     2182-C-S.
 9
                    11. Plaintiff is informed and believes and therein alleges that the proposed
10
     “Sunsetting” Ordinance drafted by Council of the City of Antioch, stated that other protections
11

12   existed for Tenants and that by “sunsetting the Urgency Ordinance No. 2182-C-S that clarity

13   would be provided to both Landlords and Tenants.
14
                    12. IT IS NOTED BY PLAINTIFF THAT THE PROPOSED “SUNSETTING”
15
     URGENCY ORDINANCE REFERENCES ANTIOCH URGENCY ORDINANCE NO.2181-C-
16
     S. THIS APPEARS TO BE AN ERROR AS EXHIBIT I ATTACHED TO THIS MOTION
17

18   CLEARLY STATES THE ORIGINAL URGENCY ORDINANCE TO BE NO. 2182-C-S.

19                  13. Therefore, Defendant’s action of extension continues the violation of the laws
20
     of the United States of America and the State of California. And, that Defendant’s actions shall
21
     continue to create confusion and chaos for both Landlords and Tenants.
22
                                     II. RELIEF OF THE COURT
23

24                  14. The relief requested by the Plaintiff is an Order of Temporary Injunction

25   enjoining the Urgency Ordinance No. 2182-C-s issued by the City of Antioch.
26

27

28   EX-PARTE MOTION FOR ORDER OF TEMPORARY INJUNCTION ENJOING URGENCY ORDINANCE NO.
     2182-C-S ISSUED BY THE CITY OF ANTIOCH - 3
                Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 48 of 53



 1                                          III. DECLARATION
 2
                     The nature of the relief to Plaintiff and all other non-owner occupied properties
 3
     should not require notice to Defendant because Defendant’s action if allowed to commence will
 4
     cause confusion and adverse results between landlords and tenants.
 5

 6                   The same is true of my own knowledge.

 7                   I declare under penalty of perjury under the laws of the State of California that the
 8
     foregoing is true and correct.
 9

10
            Dated:                                         Mark Owens Jordan
11

12                                                         __________________________,
                                                           Pro Per
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   EX-PARTE MOTION FOR ORDER OF TEMPORARY INJUNCTION ENJOING URGENCY ORDINANCE NO.
     2182-C-S ISSUED BY THE CITY OF ANTIOCH - 4
        Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 49 of 53




 1 Thomas Lloyd Smith, City Attorney (SBN 314631)
   CityAttorney@ci.Antioch.ca.us
 2 City of Antioch
   PO Box 5007
 3 Antioch, CA 94531-5007
   Telephone: (925) 779-7015
 4                                                        EXEMPT FROM FILING FEES
   Deborah J. Fox (SBN 110929)                            GOV'T CODE § 6103
 5 dfox@meyersnave.com
   David Mehretu (SBN 269398)
 6 dmehretu@meyersnave.com
   MEYERS, NAVE, RIBACK, SILVER & WILSON
 7 555 12th Street, Suite 1500
   Oakland, California 94607
 8 Telephone: (510) 808-2000
   Facsimile: (510) 444-1108
 9
   Attorneys for Defendant
10 CITY OF ANTIOCH

11

12                  SUPERIOR COURT OF THE STATE OF CALIFORNIA
13                                 COUNTY OF CONTRA COSTA
14

15 MARK OWENS JORDAN,                            Case No. C20-00976

16               Plaintiff (pro per),            ANSWER TO COMPLAINT
17        v.                                     Department: 23

18 CITY OF ANTIOCH,                              Action Filed:        June 1, 2020
                                                 Trial Date:          None Set
19               Defendant.

20

21

22

23

24

25

26

27

28

                                                                                     C20-00976
                                 DEFENDANT’S ANSWER TO COMPLAINT
         Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 50 of 53




 1          Defendant, City of Antioch (“Defendant”) hereby answers the Complaint of Plaintiff Mark

 2 Owens Jordan (“Plaintiff”) as follows: 1

 3                                          GENERAL DENIAL
 4          Pursuant to Code of Civil Procedure § 431.30 section (d), Defendant denies each and every

 5 allegation of the Complaint, denies liability to Defendant for any damage or injury, and denies that

 6 Plaintiff is entitled to any compensatory, injunctive or declaratory relief from the courts.

 7                                       AFFIRMATIVE DEFENSES
 8          Defendant pleads the following separate defenses. Defendant reserves the right to assert

 9 additional affirmative defenses that discovery indicates are proper.

10                                    FIRST AFFIRMATIVE DEFENSE
11                                        (Failure to State a Claim)
12          1.      As a separate and first affirmative defense to the Complaint, and to the purported

13 causes of action set forth therein, Defendant alleges that the Complaint fails to state facts sufficient

14 to constitute a cause of action.

15                                SECOND AFFIRMATIVE DEFENSE
16                                     (Lack of Standing – No Injury)
17          2.      As a separate and second affirmative defense to the Complaint, and to the purported

18 causes of action set forth therein, Defendant alleges that Plaintiff lacks standing because Plaintiff
19 has not suffered an injury in fact.

20                                 THIRD AFFIRMATIVE DEFENSE
21                         (Lack of Standing – Enforcement of Criminal Law)
22          3.      As a separate and third affirmative defense to the Complaint, and to the purported

23 causes of action set forth therein, Defendant alleges that as a private party, Plaintiff lacks standing

24 to enforce criminal laws.

25

26

27   1
    Defendant reserves all rights, and does not waive any rights, to seek removal of this action
28 pursuant to 28 U.S.C. § 1441.

                                                       2                                          C20-00976
                                   DEFENDANT’S ANSWER TO COMPLAINT
         Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 51 of 53




 1                                FOURTH AFFIRMATIVE DEFENSE
 2                                  (Failure to File Government Claim)
 3          4.      As a separate and fourth affirmative defense to the Complaint, and to the purported

 4 causes of action set forth therein, Defendant alleges that Plaintiff failed to file a government claim

 5 pursuant to Government Code section 911.2 et seq.

 6                                  FIFTH AFFIRMATIVE DEFENSE
 7                                           (Discretionary Acts)
 8          5.      As a separate and fifth affirmative defense to the Complaint, and to the purported

 9 causes of action set forth therein, Defendant alleges that Defendant is not liable to Plaintiff

10 because the acts complained of in the Complaint constituted one or more discretionary acts.

11                                  SIXTH AFFIRMATIVE DEFENSE
12                                          (Equitable Doctrines)
13          6.      As a separate and sixth affirmative defense to the Complaint, and to the purported

14 causes of action set forth therein, Defendant alleges that Plaintiff’s claims are barred by equitable

15 doctrines, including without limitation waiver, unclean hands, and latches.

16                                SEVENTH AFFIRMATIVE DEFENSE
17                                                (Estoppel)
18          7.      As a separate and seventh affirmative defense to the Complaint, and to the
19 purported causes of action set forth therein, Defendant alleges that Plaintiff’s claims are barred by

20 reason of Plaintiff’s own actions and course of conduct.

21                                 EIGHTH AFFIRMATIVE DEFENSE
22                                         (No Punitive Damages)
23          8.      As a separate and eighth affirmative defense to the Complaint, and to the purported

24 causes of action set forth therein, Defendant alleges that Plaintiff is not entitled, pursuant to

25 Government Code section 818, to recover punitive damages because Defendant is a public entity.

26          WHEREFORE, Defendant prays for relief as follows:

27          1.      That the Complaint be dismissed, with prejudice and in its entirety;

28          2.      That Plaintiff take nothing by reason of this Complaint and that judgment be

                                                       3                                          C20-00976
                                   DEFENDANT’S ANSWER TO COMPLAINT
         Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 52 of 53




 1 entered against Plaintiff and in favor of Defendant;

 2             3.     That Defendant be awarded its costs incurred in defending this action;

 3             4.     That Defendant be granted its attorneys’ fees; and

 4             5.     That Defendant be granted such other and further relief as the Court may deem just

 5 and proper.

 6 DATED: July 1, 2020                            MEYERS, NAVE, RIBACK, SILVER & WILSON

 7

 8
                                                  By:
 9                                                      DAVID MEHRETU
                                                        Attorneys for Defendant
10                                                      CITY OF ANTIOCH
11

12
                                             DEMAND FOR JURY
13
               Defendant demands a jury trial on any issue triable of right by a jury.
14

15 DATED: July 1, 2020                            MEYERS, NAVE, RIBACK, SILVER & WILSON
16

17
                                                  By:
18                                                      DAVID MEHRETU
19                                                      Attorneys for Defendant
                                                        CITY OF ANTIOCH
20

21

22
     3550251
23

24

25

26

27

28

                                                         4                                     C20-00976
                                     DEFENDANT’S ANSWER TO COMPLAINT
         Case 3:20-cv-04429 Document 1-1 Filed 07/02/20 Page 53 of 53




 1                                        PROOF OF SERVICE
 2 STATE OF CALIFORNIA, COUNTY OF SAN DIEGO

 3       At the time of service, I was over 18 years of age and not a party to this action. I am
   employed in the County of San Diego, State of California. My business address is 101 W.
 4 Broadway, Suite 1105, San Diego, CA 92101.

 5        On July 1, 2020, I served true copies of the following document(s) described as ANSWER
     TO COMPLAINT on the interested parties in this action as follows:
 6
   Mark Owens Jordan                                   Plaintiff Pro Per
 7 2830 Lone Tree Way
   Antioch, CA 94509
 8
   Email: Mark@MarkCynthia.com
 9
           BY MAIL: I enclosed the document(s) in a sealed envelope or package addressed to the
10 persons at the addresses listed in the Service List and placed the envelope for collection and
   mailing, following our ordinary business practices. I am readily familiar with the practice of
11 Meyers, Nave, Riback, Silver & Wilson for collecting and processing correspondence for mailing.
   On the same day that correspondence is placed for collection and mailing, it is deposited in the
12 ordinary course of business with the United States Postal Service, in a sealed envelope with
   postage fully prepaid.
13
           BY E-MAIL OR ELECTRONIC TRANSMISSION: At approximately 12:00 p.m., I
14 caused a copy of the document(s) to be sent from e-mail address zhickman@meyersnave.com to
   the persons at the e-mail addresses listed in the Service List. I did not receive, within a reasonable
15 time after the transmission, any electronic message or other indication that the transmission was
   unsuccessful.
16
           I declare under penalty of perjury under the laws of the State of California that the
17 foregoing is true and correct.

18          Executed on July 1, 2020, at San Diego, California.
19

20
                                                       Zilia Hickman
21

22

23

24

25

26

27

28

                                                      5                                         C20-00976
                                   DEFENDANT’S ANSWER TO COMPLAINT
